Exhibit 10.2

 

AMENDMENT NUMBER SIXTEEN
TO
TEXAS REGIONAL BANCSHARES, INC.
AMENDED AND RESTATED EMPLOYEE STOCK OWNERSHIP PLAN
(WITH 401(K) PROVISIONS)

 

Texas Regional Bancshares, Inc., a corporation organized and operating under the
laws of the State of Texas, and registered as a bank holding company under the
Bank Holding Company Act of 1956, as amended (the “Company”), together with the
Trustees of the Texas Regional Bancshares, Inc. Amended and Restated Employee
Stock Ownership Plan (with 401(k) Provisions) adopt the following amendments to
the Plan effective as of March 1, 2005.

 

WHEREAS, the Company has established and maintains the Texas Regional
Bancshares, Inc. Amended and Restated Employee Stock Ownership Plan (with 401(k)
Provisions) (the “Plan”); and

 

WHEREAS, Pursuant to Section 10.1 of the Plan, the Company has the right to
amend the Plan, provided that the Trustees join in such Amendment, if the
provisions of the Plan affecting the Trustees are amended; and

 

WHEREAS, certain provisions of the Plan reserve to the Board of Directors the
authority to approve Employer contributions to the Plan; and

 

WHEREAS, the Directors desire to delegate to the Chairman and Chief Executive
Officer of the Company the authority to determine the timing and amount of such
Employer contributions to the Plan.

 

NOW, THEREFORE, IT IS HEREBY RESOLVED THAT the Plan is hereby amended effective
as of March 1, 2005, as follows:

 


PLAN SECTION 5.1, FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION, IS AMENDED AND
RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


5.1                               FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION


 

For each Plan Year, the Employer shall contribute to the Plan:

 

(a)                                  The amount of the total salary reduction
elections of all Participants made pursuant to Section 5.2(a), which amount
shall be deemed an Employer Elective Contribution.  As provided in
Section 5.2(b), the interest of a Participant in the Salary Reduction
Contributions allocated to his account will always be 100% vested.

 

(b)                                 On behalf of each Participant who is
eligible to share in Employer Discretionary Matching Contributions for the Plan
Year, an Employer Discretionary Matching Contribution in an amount determined at
the sole discretion of the Employer, on behalf of each Participant up to a
maximum of one hundred percent (100%) of the Participant’s Salary Reduction
Contributions, provided, however, that the maximum Employer Discretionary
Matching Contribution shall be based on a Participant’s Salary Reduction
Contribution of up to four percent (4%) of such Participant’s Compensation from
and after the Participant’s effective date of participation with respect to
salary reduction elections. The interest of a Participant in the Employer
Discretionary Matching Contributions allocated to his account will always be
100% vested.

 

(c)                                  An Employer Discretionary Optional
Contribution, which shall be determined in the sole discretion of the Employer. 
The interest of a Participant in the Employer Discretionary Optional
Contributions allocated to his account will become nonforfeitable pursuant to
the vesting schedule contained in Section 8.4(b).

 

(d)                                 Additionally, to the extent necessary, the
Employer shall contribute to the Plan the amount necessary to provide the top
heavy minimum contribution.  All contributions by the Employer shall be made in
cash or in such property as is acceptable to the Trustee.

 

1

--------------------------------------------------------------------------------


 

IT IS FURTHER RESOLVED THAT the Directors hereby delegate the Employer’s
discretionary authority to make Employer Discretionary Matching Contributions
and Employer Discretionary Optional Contributions, as specified in Plan
Section 5.1, as amended, to Glen E. Roney, Chairman of the Board and Chief
Executive Officer, until further notice.

 

IN WITNESS WHEREOF, this Sixteenth Amendment to the Texas Regional
Bancshares, Inc. Amended and Restated Employee Stock Ownership Plan (with 401(k)
Provisions) has been executed this 8th day of March, 2005 to be effective as of
the dates provided above.

 

 

Texas Regional Bancshares, Inc.

 

 

 

 

 

By:

    /s/ G.E. Roney

 

 

 

Glen E. Roney,

 

 

Chairman of the Board and

 

 

Chief Executive Officer

 

 

AGREED TO AND ACCEPTED BY:

 

 

/s/ G.E. Roney

 

Glen E. Roney, Trustee

 

 

/s/ Morris Atlas

 

Morris Atlas, Trustee

 

 

/s/ Frank N. Boggus

 

Frank N. Boggus, Trustee

 

2

--------------------------------------------------------------------------------